

117 HR 3116 IH: Clean Ocean And Safe Tourism Anti-Drilling Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3116IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Pallone (for himself, Mr. Grijalva, Mr. Sires, Ms. Norton, Mr. Connolly, Mr. Malinowski, Mr. Pascrell, Ms. Pingree, Mr. Blumenauer, Mr. Cicilline, Mrs. Watson Coleman, Mr. Swalwell, Mr. McEachin, Ms. Bonamici, Mr. Rutherford, Mr. Jones, Mr. Van Drew, Mr. Smith of New Jersey, Ms. Newman, Mr. Case, Mr. Crist, Mr. Scott of Virginia, and Ms. Ross) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to permanently prohibit the conduct of offshore drilling on the outer Continental Shelf in the Mid-Atlantic, South Atlantic, North Atlantic, and Straits of Florida planning areas.1.Short titleThis Act may be cited as the Clean Ocean And Safe Tourism Anti-Drilling Act or the COAST Anti-Drilling Act.2.Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:(q)Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease or any other authorization for the exploration, development, or production of oil, natural gas, or any other mineral in—(1)the Mid-Atlantic planning area;(2)the South Atlantic planning area;(3)the North Atlantic planning area; or (4)the Straits of Florida planning area,.